DETAILED ACTION
Status of the Claims
	Claims 1-21 are pending in the instant application. Claims 5-21 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-4 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Restriction/Election
	Applicant's election with traverse of Group I, draw to composition(s) of matter, in the reply filed on 07/21/2022 is acknowledged.  The traversal is on the ground(s) that there serious search burden, and particularly all the groups are classified in A61, and two of them are classified in A61K.  This is not found persuasive because the classification is different and distinct, and as noted in the Requirement for Restriction/Election the claimed product can be made by another materially different process of making such as suggested by Strickler et al. (p. 3, item 2).
	Applicants  response filed 07/21/2022 failed to properly respond the Election of Species requirement (p. 7), and the examiner contacted Applicants representative John Bruckner to request a telephonic election. Mr. Bruckner telephonically elected, with traverse, the following species (a) species of M@X wherein M = Fe and X = Ag, on 07/29/2022.
The requirement is still deemed proper and is therefore made FINAL.
	Claims 5-21 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/21/2022.
Priority
	The U.S. effective filing date has been determined to be 10/14/2020, the filing date of the instant application. Applicant's claim for a priority date of, 11/15/2019, the filing date of U.S. Provisional 62/935,950 (hereafter ‘950), is acknowledged, however instant claim 1 appears to be directed to agglomerates of Fe@Ag nanoparticle having an average particle diameter of greater than 100 nanometers, where such agglomerates are not expressly supported in ‘950. Additionally, while Applicants elected species of M = Fe and X = Ag is supported the other species in claim 1 (M = Co, Ni, or combinations thereof; and X = Au or combinations thereof) are not.
Information Disclosure Statement
	No Information Disclosure Statements have been filed in the instant application. Applicants are reminded of their duty to disclose patents and publications relevant to the patentability of the instant claims. Applicant is reminded of the requirements of 37 CFR 1.56 and Li Second Family Limited Partnership v. Toshiba Corp., 56 USPQ2d 1681 (Fed. Cir. 2000); accord McKesson Information Solutions, Inc. v. Bridge Medical, Inc. 487 F.3d 897, 913. (Fed.Cir.2007).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over SHIEH (US 2013/0236548; published September, 2013) in view of WALDOFNER (US 9,408,912; published August, 2016).
Applicants Claims
	Applicant claims a composition comprising: M@X core/shell magnetic nanoparticles formed by coprecipitation of an M-salt, an X-salt, and sodium borohydride salt in ethanol, and applying laser energy to form agglomerates having an average particle diameter greater than 100 nanometers, wherein M comprises Fe, Co, Ni, or combinations thereof; and X comprises Ag, Au, or combinations thereof (instant claim 1). Applicants further claim the M@X core/shell nanoparticles have an average diameter of about: 8.3 nm or 13.8 nm (instant claim 2). Applicants further claim the M@X core/shell nanoparticles have a face-centered cubic (FCC) structure (instant claim 3). Applicants further claim [the M@X nanoparticles have a crystalline core of iron] and the iron core is about 4 nm (instant claim 4).
	With regard to the process steps of claims “nanoparticle formed by coprecipitation of [….]” (claim 1, lines 2-4), “Even though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP § 2113.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            SHIEH teaches treating cancer by administering an effective amount of Fe-based particles to a subject in need thereof, wherein the Fe-based particles have a core-shell structure (see whole document particularly the abstract). SHIEH teaches that: “The object of the present invention is to provide a method for treating cancer, wherein Fe-based particles used therein can selectively kill cancer cells without significant cytotoxicity to normal cells.” ([0008]). SHIEH teaches that a first aspect of the method for treating the cancer of the present invention comprises: administering an effective amount of Fe-based particles to a subject in need, wherein the Fe-based particles have core-shell structures. Herein, each Fe-based particle comprises: an Fe elemental core with zero valent irons; and a covering layer formed on partial or whole surface of the Fe elemental core, wherein a material of the covering layer is a metal, a metal doped with dopants, a metal alloy, a polymer, carbon, a metal oxide or a nonmetal oxide, and the shape of the Fe-based particles is a rod, a sphere, a cubic or a dumbbell, with the proviso that the metal is not Au. ([0009]). SHIEH teaches that “the Fe-based particles comprise the Fe elemental cores or the Fe elemental particles with zero valent irons” and “When the Fe-based particles of the present invention are applied to the cancer treatment, an effective amount thereof can selectively kill tumor cells and inhibit the growth of the tumor cells. In addition, the Fe-based particles of the present invention can selectively kill tumor cells without significant cytotoxicity to normal cells.” ([0011]).
	SHIEH teaches that “In the first aspect of the method of the present invention, the material of the covering layer is Ag […].” ([0012]), and “a size of each Fe-based particle can be in the nano- or submicro-scale. For example, the size of each Fe-based particle is in the range of 5 nm to about 5 µm. Preferably, the size of each of the Fe-based particle is in a range from nm to 1 µm. More preferably, the size of each Fe-based particle is in a range from 5 nm to 50 nm.” ([0013]; claim 9)(instant claim 2, MPEP 2144.05: “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”).
	SHIEH discloses the embodiment 2 including Fe@Ag nanoparticles including an Fe elemental core and an Ag coating layer, “the size of each Fe-based particle is about 84.86±17.35 nm, the shape thereof is in sphere, and the thickness of the Ag coating layer is about 5 nm.” ([0032]-[0033]).
	Regarding instant claim 4, SHIEH teaches that: “the size of each Fe elemental core is in a range from about 5 nm to about 50 nm.” ([0014]). In this case the range disclosed by the prior art includes the endpoint of “about 5 nm” which does not overlap but is merely close to the claimed “about 4 nm” and considered prima facie obvious as one of ordinary skill in the art would have expected similar properties for Fe@Ag core/shell nanoparticles having an Fe elemental core of about 5 nm to Fe@Ag core/shell nanoparticles having an Fe elemental core of about 4 nm (see, e.g., §2144.05). Regarding the claim of “crystalline size” the SHIEH discloses a similar coprecipitation including a capping agent (citrate) and sodium borohydride as a reducing agent (see, e.g., Embodiment 2, [0032]). Thus, the described “Fe elemental core” would have more likely than not been the same, including a “crystalline” Fe elemental core. And taken with the lower size of the same (i.e. about 5 nm), SHIEH fairly teaches “an average crystalline size of an iron core is about 4 nm.” (instant claim 4).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SHIEH is that SHIEH does not expressly teach “agglomerates having an average particle diameter greater than 100 nanometers” (instant claim 1, line 4).
	WALDOFNER teaches agglomerating magnetic nanoparticles including magnetic alkylsilane-coated metal containing nanoparticles, wherein the agglomerates have an average size of 30 to 450 nm, preferably of 50 to 350 nm and especially of 70 to 300 nm as determined by light scattering (see whole document, particularly the abstract). 
	WALDOFNER teaches that: “One preferred modality of thermotherapy is a method wherein magnetic nanoparticles are directly introduced into a tumor. The nanoparticles are subsequently heated in an alternating magnetic field. Depending on the duration of treatment and the achieved intratumoral temperatures, the tumor cells are either directly destroyed (thermal ablation) or sensitized for concomitant chemo- or radiotherapy (hyperthermia).” (col. 1, lines 14-20). And that: “One unsolved problem is that during instillation of the nanoparticles, deposits of the magnetic nanoparticles outside of target area occur in the surrounding tissue. Such external depots either cause unwanted side effects as they lead to increased temperatures outside of the target area upon heating in the alternating magnetic field, or they limit the applicable magnetic field strength used to heat the nanoparticle depots if such heating of surrounding tissue is avoided. This problem may be due to a high pressure within the injected tumor tissue which leads to an efflux of deposited nanoparticles during or immediately after injection.” (col. 1, lines 28-39).
	WALDOFNER teaches that: “Upon injection into tissue or tumor these magnetic fluids form favorable depots with a high retention rate within the target tissue. Accordingly, the inventors provide an improved method for manufacture, improved nanoparticles, and suitable suspensions and compositions (magnetic fluids) with an improved biocompatibility, improved depot formation within the target area and less side effects due to the absence of organic solvents and/or reduced efflux of deposited nanoparticles from the treatment area.” (col. 2, lines 44-53). And that: “As shown in the examples, it has been found in the context of this invention that, for the treatment of tumors and other diseases, agglomerates of magnetic alkoxysilane-coated metal nanoparticles can better form deposits within the target area and fewer nanoparticles get lost into circulation or form deposits outside of the target area than magnetic alkoxysilane-coated metal nanoparticles which do not form agglomerates.” (col. 3, lines 55-62).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a Fe@Ag core/shell magnetic nanoparticle formulation for treatment of cancer, said nanoparticles in the size range of 5-50 nm, as suggested by SHIEH, and further to form agglomerates of the nanoparticles in the range of 30-450 nm to “better form deposits within the target area and fewer nanoparticles get lost into circulation or form deposits outside of the target area” as suggested by WALDOFNER upon injection into the tumor/tissue target area.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SHIEH  in view of WALDOFNER as applied to claims 1-2 and 4 above, and further in view of Koshizaki et al. (“Pulsed laser irradiation of colloidal nanoparticles: a new synthesis route for the production of non-equilibrium bimetallic alloy submicrometer spheres,” 2013, RSC-Publishing; RSC Advances, Vol. 3, pp. 79-83) and Okazoe et al. (“Synthesis of zero-valent iron nanoparticles via laser ablation in formate ionic liquid under atmospheric conditions,” 2018, RSC-Publishing; ChemComm, Vol. 54, pp. 7834-7837).
	This rejection is over the Fe-core having a face centered cubic (fcc) structure.
Applicant Claims
	Applicant claims a composition comprising: M@X core/shell magnetic nanoparticles formed by coprecipitation of an M-salt, an X-salt, and sodium borohydride salt in ethanol, and applying laser energy to form agglomerates having an average particle diameter greater than 100 nanometers, wherein M comprises Fe, Co, Ni, or combinations thereof; and X comprises Ag, Au, or combinations thereof (instant claim 1). Applicants further claim the M@X core/shell nanoparticles have a face-centered cubic (FCC) structure (instant claim 3).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            SHIEH teaches treating cancer by administering an effective amount of Fe-based particles to a subject in need thereof, wherein the Fe-based particles have a core-shell structure, as discussed above and incorporated herein by reference. 
	WALDOFNER teaches agglomerating magnetic nanoparticles including magnetic alkylsilane-coated metal containing nanoparticles, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SHIEH/ WALDOFNER is that SHIEH/ WALDOFNER does not expressly teach the M@X core/shell nanoparticles have a face centered cubic (fcc) structure.
	Koshizaki et al. teaches pulsed laser irradiation of colloidal nanoparticles as a new synthesis route (see whole document), and “In particular, alloys of Au with the magnetic 3d elements Fe, Co, and Ni are fascinating materials because they are immiscible under equilibrium conditions but their non-equilibrium phases are of interest due to their potential multifunctional optical, catalytic, and magnetic properties.” (p. 79, col. 1, 2nd paragraph). Koshizaki et al. further teaches “A laser ablation-in-liquid technique is considered a safe, simple and versatile way to produce nanocrystals and nano-sized oxides. As an extension of this technology, our group proposed an innovative method of pulsed laser selective heating of colloidal nanoparticles in liquid in order to prepare submicrometer-sized spheres, such as metal or metal oxides. In contrast to conventional chemical methods, this method avoids the use of toxic chemical agents to control the growth of the particles. Additionally, in this technique, when a pulsed laser is applied to the colloidal solution, only the nanoparticles are heated, not the solvent. This selective laser heating relies on the laser energy absorption of solid particles as well as the lack of thermal energy transfer to the solvent.” (p. 79, col. 2, 1st paragraph). 
	Koshizaki et al. further teaches that: “Because both particles are very small, we can expect strong agglomeration. There are the following possibilities: Co-oxide nanoparticles form agglomerates by themselves or/and agglomerate with Au. In this case, much smaller Au particles probably attach onto larger Co-oxide particles and agglomerate with a quasi core-shell structure.” (p. 80, col. 2, lines 21-26).
	Okazoe et al. teaches that: “In this communication, we produce zero-valent Fe NPs by laser ablation of metallic Fe in an ionic liquid (IL) that provides a reducing environment.” (p. 7834, col. 2, lines 17-19). Okazoe et al. further teaches “We noticed that the spectrum of Fe NPs in [P8888] HCOO one day after preparation is very similar to that of fcc Fe. According to ref. 16, fcc Fe produces peaks at 7128, 7136, and 7160 eV (Table 1). Based on this similarity, the freshly prepared NP in [P8888] HCOO is not oxidized and has an fcc structure unlike the typical bcc structure of Fe under ambient conditions.” (p. 7836, col. 1, lines 7-16). And further that: “The change in the XANES spectrum after the edge is attributed to a partial change in the structure from fcc to bcc. The spectrum is similar to that observed during the bcc to fcc transition of Fe (Fig. 5 in ref. 16). The results reflect the structural instability of Fe NPs and their transformation into a stable structure over time.” (p. 7836, col. 1, lines 25-30).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a Fe@Ag core/shell magnetic nanoparticle formulation for treatment of cancer, said nanoparticles in the size range of 5-50 nm, as suggested by SHIEH, and further to form agglomerates of the nanoparticles in the range of 30-450 nm to “better form deposits within the target area and fewer nanoparticles get lost into circulation or form deposits outside of the target area” as suggested by WALDOFNER upon injection into the tumor/tissue target area, and further to utilize a laser ablation method for producing the agglomerates for better deposition within the target tissue, as, suggested by Koshizaki et al., as a safe, simple and versatile way to produce nanocrystals and nano-sized oxides and agglomerates thereof, the laser ablation technique resulting in the Fe-cores having a face centered cubic structure (fcc) as suggested by Okazoe et al.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over SHIEH  in view of WALDOFNER as applied to claims 1-2 and 4 above, and further in view of Wang et al. (“Localized surface plasmon resonance enhanced magneto-optical activity in core-shell Fe-Ag nanoparticles,” 2010; AIP, Journal of Applied Physics, Vol. 107, 09B303, pp. 1-3).
	This rejection is over the Ag-shell having a face centered cubic (fcc) structure.
Applicant Claims
	Applicant claims a composition comprising: M@X core/shell magnetic nanoparticles formed by coprecipitation of an M-salt, an X-salt, and sodium borohydride salt in ethanol, and applying laser energy to form agglomerates having an average particle diameter greater than 100 nanometers, wherein M comprises Fe, Co, Ni, or combinations thereof; and X comprises Ag, Au, or combinations thereof (instant claim 1). Applicants further claim the M@X core/shell nanoparticles have a face-centered cubic (FCC) structure (instant claim 3).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            SHIEH teaches treating cancer by administering an effective amount of Fe-based particles to a subject in need thereof, wherein the Fe-based particles have a core-shell structure, as discussed above and incorporated herein by reference. 
WALDOFNER teaches agglomerating magnetic nanoparticles including magnetic alkylsilane-coated metal containing nanoparticles, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of SHIEH/ WALDOFNER is that SHIEH/ WALDOFNER does not expressly teach the M@X core/shell nanoparticles have a face centered cubic (fcc) structure.
	Wang et al. teaches core shell Fe-Ag magnetic nanoparticles (see whole document), and particularly that the “Core shell Fe-Ag magnetic NPs were synthesized by aqueous reduction using sodium borohydride. The synthesis first included reduction of iron nanoparticles and was followed by the addition of silver nitrate. The iron served as a nucleation site for the reduction of silver, creating a core
shell nanoparticle. The particles were washed with ethanol several times and magnetically separated using a rare-earth magnet. X-ray powder diffraction revealed a mix phase system with a body centered cubic iron and face centered cubic silver.” (p. 2, col. 2, 2nd paragraph). Wang et al. further teaches that: “Figure 1(b) shows a high resolution TEM image of the Fe–Ag NPs illustrating their core-shell structure with body centered cubic iron core and face centered cubic silver shell with an average total particle size of 15 nm (core diameter 13.6 nm and shell thickness of 1.4 nm).” (p. 2, col. 1, last paragraph).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a Fe@Ag core/shell magnetic nanoparticle formulation for treatment of cancer, said nanoparticles in the size range of 5-50 nm, as suggested by SHIEH, and further to form agglomerates of the nanoparticles in the range of 30-450 nm to “better form deposits within the target area and fewer nanoparticles get lost into circulation or form deposits outside of the target area”, as suggested by WALDOFNER, upon injection into the tumor/tissue target area, and further that the silver shell would have had a face centered cubic structure per the disclosure of Wang et al. teaching Fe@Ag core/shell magnetic nanoparticle wherein the silver (Ag) has a face centered cubic structure.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SHIM (US 2010/0171064) is cited as teaching ferromagnetic nanoparticles including Fe@Ag core/shell nanoparticles with a preferred size in the range of 5-50 nm (see whole document, particularly ([0011] to [0013]; and claims); and KOTHA (US 7,448,389) is cited as teaching magnetic nanoparticles for inducing hypoxia in tumors (see whole document, particularly claims 1-6, 14, 17 & 18).
	Claims 1-4 are pending and have been examined on the merits. Claim 1-4 are rejected under 35 U.S.C. 103. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619                

/TIGABU KASSA/Primary Examiner, Art Unit 1619